11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Devante Dewayne Maxwell,                      * From the 142nd District
                                                Court of Midland County,
                                                Trial Court No. CR40292.

Vs. No. 11-14-00073-CR                        * December 11, 2014

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)


     This court has considered Devante Dewayne Maxwell’s motion for nonsuit and
dismissal of his appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed.